466 P.2d 643 (1970)
Howard E. TURRELL d/b/a Midwest Investors of America, Plaintiff in Error,
v.
CONTINENTAL OIL COMPANY, a corporation, Defendant in Error.
No. 43887.
Supreme Court of Oklahoma.
January 27, 1970.
Rehearing Denied March 3, 1970.
Harrington & Mann and Tom Durham, Tulsa, for plaintiff in error.
Schuman, Pray, Scott & Livingston, by Roger R. Scott, Tulsa, for defendant in error.
*644 BERRY, Vice Chief Justice.
This appeal seeks review of a judgment granted September 26, 1969, as to which motion for new trial was denied October 17, 1969. Defendant in error has moved to dismiss, urging petition in error was filed on November 18, 1969, a day more than thirty days after October 17, 1969, and consequently not within the period prescribed by 12 O.S.Supp. 1968, § 990.
In response to this motion plaintiff in error has filed an affidavit executed by the secretary in the office of counsel for plaintiff in error, to the effect petition in error was by her mailed to the clerk of this court on November 14, 1969, properly addressed.
November 16, 1969, the thirtieth day following October 17, 1969, fell on Sunday. The last day for commencement of appellate proceedings in this case was November 17, 1969. 12 Ohio St. 1961, §§ 73 and 82. Mailing a petition in error in a cover addressed to the clerk of this court, postage prepaid, within time believed to be required for delivery does not constitute compliance with 12 O.S.Supp. 1968, § 990. Home Savings & Loan Ass'n v. Rounds-Porter Lumber Co., 80 Okl. 201, 206, 195 P. 479, 483; Reed v. Moore, Okl., 386 P.2d 763, 765. The cited decisions deal with other and former periods of limitation for commencement of appellate proceedings. However, the principles there declared remain wholly applicable to this factual situation.
The appeal accordingly is dismissed for want of jurisdiction.
All Justices concur.